Title: To James Madison from Jose Martin de Pueyrredon, 1 January 1817
From: Pueyrredon, Jose Martin de
To: Madison, James



Exmo Señor
Buenos Ayres Eno. 1ro. en 1817

Me hallo constituido al frente de éstas Provincias por los Sufragios del Congreso general de Sus Representantes, y yá hé cumplido con el honroso debér de ofrecer a V. E. mis Respetos en ocasion anunciar incluyendole la Acta de la declaracion de nuestra independencia de la antigua Metropoli, del Rey de España, y Sus Sucesores.  Al presente me dirigo a V.E. pa. anunciarle que hé Supuesto hacer cesar al Agente de este Gobierno cerca de V.E. Coronel D. Martin Tompsón en el exercicio de Sus funciones.  Quando se le envió á estos Estados, se le encargó especialmente el caracter Secreto de Su mision, y Se  de ello  a V.E. en oficio  en Enero del año ppdo. dando por Razon de no haber hacer o haver elegido a un grave encargo una persona de otros dones, la necesidad de disipar toda Sospecha que pudiera haver Sobre el objeto de la mision  Yo hé tenido el sentimiento de Savor por las mismas comunicaciones de nos dicho Agente que arbitrariamente se ha  de la linea  deber qe. se le habian  y qe. ha habido personalmente el honor de hablar con V.E., a cuyo pudo se le seguir pa. la  responsa, o no manifestación de Su  haya Las pa qe. crean en condiccion con dichos principales.  Mi antecesor libraba todas las esperanzas del buen éxito de la comision, confiada a Tompson, à la generosidad y sentimentos magnanimes de V.E., y yo que no he podido variar en esto concepto espero qe. Son nda en un Agente por una  las pruebas de las disposiciones de V.E. en favor de estos Pueblos, po. si. V.E. crée  la permanencia de un Diputado autorizado en esa, con su primera intimacion me Será mas  poder poner la decision en un Sujeto qe. Será digno de la consideracn. del  Gefe a. qn. Se 
Tengo el honor de aprovechar esta oportunidad de repetir a V.E. los Sentimentos de Respeto  y de la estimacion qe. los Pueblos á que presido hacen  de entretenirle, y de ofrecer à V.E. igual homenage à mi nombre.  Dios gue. a V.E. ms. as. Exmo Señor

José Martin de Pueyrredon

